Citation Nr: 1741529	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-18 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for degenerative changes of the bilateral knees.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a Board hearing in this appeal, but the Veteran's representative withdrew that request in a signed written statement dated in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's outpatient medical treatment records include private treatment reports showing right knee pain beginning in mid-1999 that led to diagnostic imaging studies for assessment of the right knee in August 1999.  A typed report dated August 1999 shows that findings from an X-ray study ("R KNEE W OBLIQUE, 3+ VIEWS") showed "No significant radiologic abnormality."  This report is found in a set of private medical records added to the claims-file in May 2010.  However, a separate set of private medical records (also added to the claims-file in May 2010) includes a handwritten report from the same date that appears to include a note of "X-rays medially, moderate DJD," and a diagnosis of "DJD tendonitis R knee" at that time.

Significantly, it appears that a crucial VA medical opinion, provided in the development of this claim, relies upon the factual predicate of the author's finding that the Veteran's right knee was shown to be normal in this X-ray imaging in 1999; the pertinent April 2014 VA medical opinion did not discuss the handwritten August 1999 report that appears to show that "moderate DJD" was noted at that time.  The Board shall summarize the pertinent medical opinion evidence of record and explain why additional development remains necessary to support adequately informed appellate review.

A September 2010 VA examination report documents that the Veteran described the onset of his bilateral knee condition as occurring in "2006."  However, the Veteran suggested the knee problems were due to his military service "as air crewman, navigator," during which he "[h]ad to crawl repeatedly from rear of aircraft to front of aircraft due to orientation of wing through center of plane."  The description notes "[n]o knee injury during this time and no mention of knee issues."  The examination confirmed the diagnosis of "Moderate medial compartment degenerative change, bilateral knees."  The VA examiner opined that "it is less likely than not" that the knee disability was "caused or a result of his service."  The rationale for this conclusion cited that "[t]his is a degenerative condition," in addition to considering the "veteran's age, and the lack of injury during his service...."

A March 2010 letter from a private medical doctor ("Dr. M.F.," specializing in orthopedics) to the Veteran (added to the claims-file in May 2010 as part of a set of medical records) states: "I am unaware of any orthopedic literature showing any particular activity such as crawling in an airplane, even in a confined space, is a causative agent for degenerative changes in knees, although I am sure that this exacerbates problems and may predispose you."

A February 2011 medical opinion from the same private medical doctor (added to the record in March 2011) states: "I think that we do have some literature showing that crawling and kneeling-type of activity does predispose one for and can cause meniscal pathology in knees.  I think that it is also true that meniscus pathology can lead to degenerative changes in knees."  On this basis, the doctor states: "I think that therefore there may be an indirect, if nothing else, connection between crawling in a confined space over an eight-year career and to getting degenerative changes in [the Veteran's] knee[s]."  The author further comments: "I think that certainly may predispose you to having arthritic changes in [] your knees...."

In April 2014, the RO obtained a new VA medical opinion based upon review of the claims-file to reconcile the conflicting prior medical opinions of record.  The new opinion was provided by a VA physician specializing in orthopedics.  This opinion concludes: "It is less likely as not that the veteran's bilateral knee degenerative joint disease (osteoarthritis) is related to the veteran's military service ... having to crawl on his knees to move from one part of the aircraft to another ... from January 1959 to July 1968."  The VA examiner presented a rationale citing that the February 2011 private opinion "was speculative in nature and did not consider all the facts and the natural history of arthritis supported by the literature.  The literature does show that increased activity is not directly correlated with osteoarthritis (marathon runners had no higher prevelence [sic] of arthritis compared to non marothon [sic] runners."  The VA examiner cited a medical journal article on this point.  The opinion goes on to explain that "[t]he literature also documents an increased prevalence of arthritis and arthritis related conditions as one ages regardless of activity level ," noting that "56% of patients over 70 will have evidence of meniscal tears on MRI exams."  The VA examiner cited another medical journal article on this point.

The April 2014 VA medical opinion goes on to discuss that "[t]here is no documentation in his records of a knee problem," and that "[t]he xrays of his R knee from kaiser Permanente in 1999 were reported as normal."  The author explains: "If [] his knee problems were related to activities in the service in 1959-1968 one would have expected significant degenerative changes on xray 30 years later, but this was not the case."  Finally, the author explains that "[t]he presentation of his arthritis also describes insidious onset (no reported injury) with symmetric bilateral arthritis greatest in the medial compartment.  This is the typical presentation of degenerative arthritis and no[t] related to some remote trauma."

In July 2014, the Veteran submitted a copy of the April 2014 VA medical opinion with his own rebuttal comments attached.  (The typed comments themselves are not clearly attributed to the Veteran on the same page, but the transmittal cover-sheet identifies the document as "Copy of C&P exam with veteran's comments/ narration.")  The Veteran asserted that "[u]sing the literature to show that marathon runners had no higher prevalence than non-marathon runners of osteoarthritis occurring makes absolutely no sense," because "[t]his claim appeal d[o]es not involve marathon runners: marathon runners do not crawl on their hands and knees, as was the physical situation that occurred during [the Veteran]'s military service as a[] Naval aircrewman...."  Furthermore, the Veteran asserts that "[t]he statement indicating that [the Veteran] should have evidenced osteoarthritis by x-ray in both of his knees within the 30 years since his discharge from the Navy in 1980, is not true."  The Veteran then states: "treatment for osteoarthritis involved x-ray examination at [a private provider] prior to his initial filing of his VA Compensation and Pension claim.  Evidence of osteoarthritis in both knees occurred."

A July 2015 medical opinion from a private medical doctor ("Dr. D.T.") specializing in orthopedics notes that the Veteran has undergone "bilateral total knee arthroplasties," for the right knee in April 2011 and the left knee in October 2013.  The July 2015 medical opinion states: "I think it is a safe assumption that in [the Veteran]'s case that lifestyle and activities, including '10 years of crawling on my knees through an aircraft' was significant and possibly even the most significant factor in the development of degenerative arthritis in his knees...."  The private opinion concludes: "I believe it is reasonable to assume that his time spent in military service was a causative factor of the development of degenerative arthritis of his knees, but cannot state with certainty that it would compromise [sic] more than 50% of causation."

There is significant conflicting medical evidence in this case.  Potentially one of the most persuasive aspects of the April 2014 VA medical opinion is the author's explanation that "[t]he xrays of his R knee from kaiser Permanente in 1999 were reported as normal," and that "[i]f [] his knee problems were related to activities in the service in 1959-1968 one would have expected significant degenerative changes on xray 30 years later, but this was not the case."  The Veteran has specifically objected to this aspect of the April 2014 medical opinion with his July 2015 lay statement.  The July 2015 competent private medical opinion that supports the Veteran's claim does not acknowledge or address the suggestion that the Veteran's right knee was revealed to be normal upon X-ray diagnostic imaging study in August 1999, nor does the private medical opinion address the medical assertion that such a finding would tend to weigh against finding a causal link to service.

There is a question of whether or not the April 2014 VA medical opinion's factual predicate was accurate in citing that "[t]he xrays of his R knee from kaiser Permanente in 1999 were reported as normal," given the conflicting indications in the medical documentation.  This question is significant in this case; it is not clear whether the April 2014 VA examiner was aware of the handwritten August 1999 note that appears to contradict the August 1999 "normal" finding.  A medical opinion to clearly reconcile the apparently conflicting August 1999 indications is necessary to support fully informed appellate review of this matter.  In the event that the new medical opinion determines that it is not accurate to interpret the conflicting August 1999 documentation as showing "normal" X-ray findings for the right knee, then a new medical opinion to address the etiology of the Veteran's knee disabilities on appeal based upon the correct updated factual predicate shall be further necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board observes that the Veteran's claims-file may not contain a complete set of the Veteran's service treatment records.  A May 2010 VA "Formal Finding on the Unavailability of Federal Records" indicates that "the Service Treatment Records are unavailable for review."  Some service treatment records were added to the claims-file in September 2010, but the RO described these as "[i]ncomplete" in the May 2014 statement of the case.  Additional service treatment records were obtained in September 2014.  To any extent that the Veteran's set of service treatment records available for review in the claims-file remains less than complete, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for his knee disabilities on appeal.

2.   After completing directive #1, the AOJ should forward the Veteran's claims file to the author of the April 2014 VA orthopedic medical opinion for an addendum medical opinion, with examination only if deemed necessary, addressing the nature and etiology of the Veteran's knee disabilities.  The VA examiner is asked to review the claims file and opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's disability of either knee is causally related to the Veteran's military service, to include any incident or injury during service.  In answering this question, the VA examiner should specifically address the following concerns:

 (a) The prior April 2014 VA medical opinion on this matter cited that "[t]he xrays of his R knee from kaiser Permanente in 1999 were reported as normal," but review of the claims-file reveals conflicting indications on this point.  Please specifically discuss the fact that while a typed report dated in August 1999 (added to the claims-file in May 2010) shows that findings from an X-ray study ("R KNEE W OBLIQUE, 3+ VIEWS") showed "No significant radiologic abnormality," a separate set of private medical records (also added to the claims-file in May 2010) includes a handwritten report from the same August 1999 date that appears to include a note of "X-rays medially, moderate DJD," and a diagnosis of "DJD tendonitis R knee" at that time.  Please discuss the significance of these apparently conflicting indications and, if possible, please reconcile them with an explanation of whether or not the April 2014 VA medical opinion was correct in characterizing the August 1999 X-ray findings as "normal" and indicative that the Veteran's knee disabilities are not related to his military service.

(b) Please explain how the response to item "a," above, impacts the answer to the question of whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's disability of the knees is causally related to the Veteran's military service.

(c) If, and only if, the examiner finds that disability of either knee is causally related to the Veteran's military service, please then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability of the other knee has been caused or aggravated (increased in severity) by the service-linked disability of the first knee.

A complete rationale should be provided for each opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issue remaining on appeal.  If the claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

